DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable Grieco et al. (PGPub #2013/0099061) in view of Soenarjo (PGPub #2013/0087662), and Christman (PGPub #2017/0137147).
Regarding claim 1, Grieco teaches a collapsible flap deployment system for a wing of an aircraft comprising: a first support beam (24) having a first end and a second end (24 as seen in figure 2); a first rear spar fitting (Shown below in figure 2) connected to a wing rear spar (Shown below in figure 2) by a first plurality of fasteners (Shown below in figure 2); a second plurality of fasteners (Shown below in figure 2), wherein the second plurality of fasteners connects the first end of the first support beam to the first rear spar fitting (Shown below in figure 2); a first link (Shown below in figure 2) connected between a portion of the first support beam and the first rear spar fitting (Shown below in figure 2). Additionally, Grieco teaches that the first support beam is connected to a flap (22, and 24 as seen in figure 2), and that there is a connection between the first link and the first rear spar fitting (Shown below in figure 2).  But, Grieco does not teach a carrier beam pivotably connected to the second end of the first support beam, the carrier beam being configured to connect to a flap; and a first fuse pin, wherein the first fuse pin connects the first link to the first rear spar fitting, and wherein the first fuse pin is configured to shear upon an application of a first predetermined force.

    PNG
    media_image1.png
    747
    802
    media_image1.png
    Greyscale

However, Soenarjo does teach a carrier beam (Combination of 14b and 14c) pivotably connected to the second end of the first support beam (6, and 14c as seen in figure 11), the carrier beam being configured to connect to a flap (5, and 14c as seen in figure 11).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a carrier beam at the end of the support beam that is connected to a flap because Grieco and Soenarjo are both support structures for moveable control surfaces on aircraft.  The motivation for having a carrier beam at the end of the support beam that is connected to a flap is that placing the carrier beam and flap at a 
However, Christman does teach a first fuse pin (Paragraph 4, lines 1-17), wherein the first fuse pin connects two members together (Paragraph 4, lines 1-17), and wherein the first fuse pin is configured to shear upon an application of a first predetermined force (Paragraph 4, lines 1-17).  Additionally, while Christman does not explicitly teach that the fuse pin connects the first link to the first rear spar fitting, the fuse pin of Christman is capable of being used in the connection between the first link and the first spar link.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a fuse pin connecting the first link to the first spar fitting that is configured to shear upon an application of a first predetermined force because Grieco and Christman are both support structures for aircraft systems.  The motivation for having a fuse pin connecting the first link to the first spar fitting that is configured to shear upon an application of a first predetermined force is that it ensures that in the event of an unintended impact the fuse pin will fail before other components to help prevent damage to more critical systems of the plane such as the fuel tanks.
Regarding claim 10, Grieco as modified by Soenarjo, and Christman teaches the collapsible flap deployment system of claim 1, but Grieco does not teach a drive link pivotably connected between the first rear spar fitting and the carrier beam, wherein movement of the drive link moves the flap between a stowed position and a deployed position.  However, Soenarjo does teach a drive link (14a) pivotably connected between the first rear spar fitting (14a, and 16 as seen in figure 5) and the carrier beam (14a, and 14b as seen in figure 5), wherein movement of the drive link moves the flap between a stowed position and a deployed position (14a, and 5 as seen in figure 5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a drive link connected 
Regarding claim 11, Grieco as modified by Soenarjo, and Christman teaches the collapsible flap deployment system of claim 1, but Grieco does not teach a fairing that encloses at least a portion of the first support beam.  However, Soenarjo does teach a fairing that encloses at least a portion of the first support beam (Paragraph 7, lines 1-4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a fairing that encloses a portion of the support beam because Grieco and Soenarjo are both support structures for moveable control surfaces on aircraft.  The motivation for having a fairing that encloses a portion of the support beam is that it helps to improve the aerodynamic efficiency of the aircraft by creating a streamlined member that helps reduce drag.
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Grieco et al. (PGPub #2013/0099061) as modified by Soenarjo (PGPub #2013/0087662), and Christman (PGPub #2017/0137147) as applied to claim 1 above, and further in view of Marks et al. (PGPub #2016/0009366).
Regarding claim 2, Grieco as modified by Soenarjo, and Christman teaches the collapsible flap deployment system of claim 1, but does not teach a fuel tank positioned within the wing rear spar.  However, Marks does teach a fuel tank positioned within the wing rear spar (Paragraph 57, lines 7-12).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a fuel tank within the wing spars because Grieco and Marks are both support structure 
Regarding claim 3, Grieco as modified by Soenarjo, Christman, and Marks teaches the collapsible flap deployment system of claim 2, wherein each of the second plurality of fasteners is configured to fail upon an application of a second predetermined bending force (It is inherent for the second plurality of fasteners to fail upon the application of a predetermined force, and fuse pins are inherently designed to be the first member to fail).
Regarding claim 4, Grieco as modified by Soenarjo, Christman, and Marks teaches the collapsible flap deployment system of claim 3, wherein each of the second plurality of fasteners is positioned outside of the fuel tank (Marks teaches that the fuel tank is located between the spars of the wing and Grieco teaches that the second plurality of fasteners are connected to the top flange of the spar and do not extend into the space behind the spar).  
Regarding claim 5, Grieco as modified by Soenarjo, Christman, and Marks teaches the collapsible flap deployment system of claim 4, wherein upon an impact load being applied to a bottom of the first support beam, the first link is configured to be put in compression (As can be in figure 2 of Grieco the end of the link that is connected to the support beam is an integral connection so a force applied to the bottom of the support beam would be applied to the bottom end of the link which would result in the link being put into compression) until the first fuse pin shears upon application of the first predetermined force to release the first link from the first rear spar fitting (As can be seen in figure 2 the only connection between the spar fitting and the link is the bottom connection and if the connection is sheared the link would be free from the spar fitting).  
Regarding claim 6, Grieco as modified by Soenarjo, Christman, and Marks teaches the collapsible flap deployment system of claim 5, wherein upon shearing of the first fuse pin, the first support beam and the carrier beam are configured to rotate away from the second plurality of fasteners (Looking at the structure in figure 2 of Grieco when the pin on the link is sheared the second end of the support beam will inherently down and away from the second plurality of fasteners due to gravity acting on the members).
Regarding claim 7, Grieco as modified by Soenarjo, Christman, and Marks teaches the collapsible flap deployment system of claim 6, wherein the rotation of the first support beam and the carrier beam applies a bending force on the second plurality of fasteners (Rotation of the second end of the support beam will inherently cause a bending force in second plurality of fasteners located at the first end of the support beam given the cantilever nature of the support beams as seen in Grieco figure 2) until the application of the second predetermined bending force causes the second plurality of fasteners to fail (The application of a second force to the support beam that is great enough to cause the second plurality of fasteners to fail will inherently cause the second plurality of fasteners to fail) and release the first end of the first support beam from the first rear spar fitting (As can be seen in figure 2 of Grieco the first end of the support beam is connected to the spar fitting solely through the plurality of fittings so it is inherent that if the plurality of fittings were to fail there would be nothing connecting the first end to the spar fitting and it would be free).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grieco et al. (PGPub #2013/0099061) as modified by Soenarjo (PGPub #2013/0087662), and Christman (PGPub #2017/0137147) as applied to claim 1 above, and further in view of Sharp et al. (PGPub #2009/0217487).
Regarding claim 9, Grieco as modified by Soenarjo, and Christman teaches the collapsible flap deployment system of claim 1, but Grieco does not teach that the first support beam comprises a first sidewall, a second sidewall, a plurality of cross members that extend between the first sidewall and the second sidewall, and a plurality of pockets between the plurality of cross members and the first and second sidewalls. But, Grieco does not teach that the first support beam comprises a first sidewall, a (Shown below in figure 1), a second sidewall (Shown below in figure 1), a plurality of cross members that extend between the first sidewall and the second sidewall (Shown below in figure 1), and a plurality of pockets between the plurality of cross members and the first and second sidewalls (Shown below in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a first and second side wall on the first support beam with a plurality of cross members that form a plurality of pockets with the sidewalls because Grieco and Sharp are both support structures for moveable aerodynamic surfaces on aircraft.  The motivation for having a first and second side wall on the first support beam with a plurality of cross members that form a plurality of pockets with the sidewalls is that it helps to reduce the weight of the support members by not having material in the pockets while still maintaining structural strength.

    PNG
    media_image2.png
    509
    688
    media_image2.png
    Greyscale

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grieco et al. (PGPub #2013/0099061)in view of Ishihara (PGPub #2014/0175216), and Christman (PGPub #2017/0137147).
Regarding claim 16, Grieco teaches a collapsible flap deployment apparatus comprising: a first support beam (24) having a first end and a second end (24 as seen in figure 2); a first rear spar fitting (Shown below in figure 2) connected to a wing rear spar (Shown below in figure 2) by a first plurality of fasteners (Shown below in figure 2); a second plurality of fasteners (Shown below in figure 2), wherein the second plurality of fasteners connects the first end of the first support beam to the first rear spar fitting (Shown below in figure 2);7SERIAL NO.: 16/123,781 CONFIRMATION NO.: 3829APPLICANT: THE BOEING COMPANYATTY. REF.: 19941.207US02a first link (Shown below in figure 2) connected between a portion of the first support beam and the first rear spar fitting (Shown below in figure 2); a second support beam (24, and Paragraph 36, lines 6-10, this teach that the system can have a plurality of the same support beam distributed along the wing) having a first end and a second end (24 as seen in figure 2), a second rear spar fitting (Shown below in figure 2) connected to the wing rear spar (Shown below in figure 2) by a third plurality of fasteners (Shown below in figure 2); a fourth plurality of fasteners (Shown below in figure 2), wherein the fourth plurality of fasteners connects the first end of the second support beam to the second rear spar fitting (Shown below in figure 2); a second link (Shown below in figure 2) connected between a portion of the second support beam and the second rear spar fitting (Shown below in figure 2).  Additionally, Grieco teaches that the first support beam is connected to a flap (22, and 24 as seen in figure 2), and that there is a connection between the links and the rear spar fittings (Shown below in figure 2).  But, Grieco does not teach a carrier beam pivotably connected to the second end of the first support beam, the carrier beam being configured to connect to a moveable aero surface; wherein the carrier beam is pivotably connected to the second end of the second support beam; a first fuse pin, wherein the first fuse pin connects the first link to the first rear spar fitting, and wherein the first fuse pin is configured to shear upon an application of a first predetermined force, and a second fuse pin, wherein the second fuse pin connects the second link to the second rear spar fitting, 

    PNG
    media_image3.png
    781
    807
    media_image3.png
    Greyscale

However, Ishihara does teach a carrier beam (41) pivotably connected to the second end of the first support beam (20 and 41 as seen in figure 3), the carrier beam being configured to connect to a moveable aero surface (Paragraph 30, lines 8-13); wherein the carrier beam is pivotably connected to the second end of the second support beam (20 and 41 as seen in figure 3). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a carrier beam  and a second fuse pin, wherein the second fuse pin connects the second link to the second rear spar fitting, and wherein the second fuse pin is configured to shear upon the application of the first predetermined force.
However, Christman does teach a first fuse pin (Paragraph 4, lines 1-17), wherein the first fuse pin connects two members together (Paragraph 4, lines 1-17), and wherein the first fuse pin is configured to shear upon an application of a first predetermined force (Paragraph 4, lines 1-17), and a second fuse pin (Paragraph 4, lines 1-17), wherein the second fuse pin connects two members together (Paragraph 4, lines 1-17), and wherein the second fuse pin is configured to shear upon the application of the first predetermined force (Paragraph 4, lines 1-17)
Regarding claim 17, Grieco as modified by Ishihara, and Christman teaches the collapsible flap deployment apparatus of claim 16, wherein upon an impact load being applied to a bottom of the first and second support beams, the first link, the second link, the first plurality of fasteners, the second plurality of fasteners, the third plurality of fasteners, and the fourth plurality of fasteners are configured to first release the second ends of the first and second support beams from the first and second rear spar fittings, respectively, by the shearing of the first and second fuse pins (It is an inherent function of fuse pins that they are designed to shear as the first point of failure, and as can be seen from the link setup of Grieco in figure 2, upon the shearing of the fuse pins the second ends of the support beams will be inherently released because the only remaining connection between the support beams and the spar fittings are located at the first ends of the support beams).
Regarding claim 18, Grieco as modified by Ishihara, and Christman teaches the collapsible flap deployment apparatus of claim 17, wherein upon the application of the impact load the first link, the second link, the first plurality of fasteners, the second plurality of fasteners, the third plurality of fasteners, and the fourth plurality of fasteners are configured to release the first ends of the first and second support beams from the first and second rear spar fittings, respectively, after the shearing of the first and second fuse pins by causing the second and fourth plurality of fasteners to fail and release the first support beam, the second support beam, and the carrier beam from the first and second rear spar fittings (An inherent function of fuse pins is that they are designed to be the first member to fail during a high loading scenario, and it is inherent that if the high loading scenario continues at a level that can cause the plurality of second and fourth fasteners to fail, they will eventually fail, and when these fasteners do fail it would cause the support beams and carrier beams to be released from the spar fittings because the two sets of connections between the support beams and the spar fittings have failed)
Regarding claim 19, Grieco teaches a method of providing a collapsible flap deployment apparatus comprising: a first support beam (24); coupling a first end of the first support beam to a first rear spar fitting (Shown below in figure 2) with a first plurality of fasteners (Shown below in figure 2), the first rear spar fitting being connected to a wing rear spar (Shown below in figure 2); and coupling a first link (Shown below in figure 2) between a portion of the first support beam and the first rear spar fitting (Shown below in figure 2) with a connection (Shown below in figure 2), wherein upon an impact load being applied to the apparatus the first link is configured to be in compression and apply a force to the connection (As can be seen in figure 2, an impact load applied to the structure of Grieco would inherently put the first link in compression).  Additionally, Grieco teaches that the first support beam is connected to a flap (22, and 24 as seen in figure 2). But, Grieco does not teach coupling a second end of a first support beam to a carrier beam, the carrier beam configured to be connected to a moveable aero surface; connecting the first link and the rear spar fitting with a first fuse pin, and applying a force to the first fuse pin until a predetermined force shears the first fuse pin uncoupling the portion of the first support beam from the first rear spar fitting, and wherein each of the first plurality of fasteners is configured to fail after the shearing of the first fuse pin to release the first support beam and the carrier beam from the first rear spar fitting.

    PNG
    media_image4.png
    702
    807
    media_image4.png
    Greyscale

However, Ishihara does teach coupling a second end of a first support beam to a carrier beam (20 and 41 as seen in figure 3), the carrier beam configured to be connected to a moveable aero surface (Paragraph 30, lines 8-13).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a carrier beam at the end of the support beam that is connected to a flap because Grieco and Ishihara are both support structures for moveable control surfaces on aircraft.  The motivation for having a carrier beam at the end of the support beam that is connected to a flap is that placing the carrier beam and flap at a far end of the support structure away from the main body of the wing increases the moment arm of the flaps which helps to make them more 
However, Christman does teach connecting two members together with a first fuse pin (Paragraph 4, lines 1-17), and applying a force to the first fuse pin until a predetermined force shears the first fuse pin (Paragraph 4, lines 1-17).  Additionally, while Christman does not explicitly teach that the fuse pin connects the links to the rear spar fittings, the fuse pin of Christman is capable of being used in the connection between the links and the spar fittings.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a fuse pin connecting the link to the spar fitting that is configured to shear upon an application of a first predetermined force because Grieco and Christman are both support structures for aircraft systems.  The motivation for having a fuse pin connecting the link to the spar fitting that is configured to shear upon an application of a first predetermined force is that it ensures that in the event of an unintended impact the fuse pin will fail before other components to help prevent damage to more critical systems of the plane such as the fuel tanks.  
Additionally it is inherent given the layout of the support member and link of Grieco that a failure of the connection between the spar fitting and link would cause uncoupling of the portion of the first support beam from the first rear spar fitting (Because the link between the support beam and the spar fitting would no longer be connected by the fuse pin), and wherein each of the first plurality of fasteners is configured to fail after the shearing of the first fuse pin to release the first support beam and the carrier beam from the first rear spar fitting (It is inherent that the first plurality of fasteners would fail after the fuse pin shears because fuse pins are designed to be the first point of failure in the system, and failure of the fasteners would release the support beam from the spar fitting because the two fasteners that held them together had both failed).
Regarding claim 20, Grieco as modified by Ishihara and Christman teaches the method of providing a collapsible flap deployment apparatus of claim 19, comprising: providing a second support beam (24, and Paragraph 36, lines 6-10, this teach that the system can have a plurality of the same support beam distributed along the wing) coupling a first end of the second support beam to a second rear spar fitting (Shown below in figure 2) with a second plurality of fasteners (Shown below in figure 2), the second rear spar fitting being connected to the wing rear spar (Shown below in figure 2); and coupling a second link (Shown below in figure 2) between a portion of the second support beam and the second rear spar fitting with a connection (Shown below in figure 2), wherein upon the impact load the second link is configured to be in compression and apply a force to the connection (As can be seen in figure 2, an impact load applied to the structure of Grieco would inherently put the first link in compression).  Additionally, Grieco teaches that the first support beam is connected to a flap (22, and 24 as seen in figure 2). But, Grieco does not teach coupling a second end of a second support beam to the carrier beam; connecting the second link and the second rear spar fitting with a second fuse pin, and applying a force to the second fuse pin until a predetermined force shears the second fuse pin uncoupling the portion of the second support beam from the second rear spar fitting, and wherein each of the second plurality of fasteners is configured to fail after the shearing of the second fuse pin to release the second support beam and the carrier beam from the second rear spar fitting.

    PNG
    media_image4.png
    702
    807
    media_image4.png
    Greyscale

However, Ishihara does teach coupling a second end of a second support beam to the carrier beam (20 and 41 as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the carrier beam connected to the end of the support beam because Grieco and Ishihara are both support structures for moveable control surfaces on aircraft.  The motivation for having the carrier beam connected to the end of the support beam is that it helps to provide an additional connection between the flap and the spar to help keep it stable.  But, Ishihara does not teach connecting the second link and the second rear spar fitting with a second fuse pin, and applying a force to the second fuse pin until a predetermined force shears the second fuse pin 
However, Christman does teach connecting two members together with a first fuse pin (Paragraph 4, lines 1-17), and applying a force to the second fuse pin until a predetermined force shears the second fuse pin (Paragraph 4, lines 1-17).  Additionally, while Christman does not explicitly teach that the fuse pin connects the links to the rear spar fittings, the fuse pin of Christman is capable of being used in the connection between the links and the spar fittings.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a second fuse pin connecting the link to the spar fitting that is configured to shear upon an application of a first predetermined force because Grieco and Christman are both support structures for aircraft systems.  The motivation for having a second fuse pin connecting the link to the spar fitting that is configured to shear upon an application of a first predetermined force is that it ensures that in the event of an unintended impact the fuse pin will fail before other components to help prevent damage to more critical systems of the plane such as the fuel tanks and allows the pins to be distributed along the length of the wing to help balance the loads.
Additionally it is inherent given the layout of the support member and link of Grieco that a failure of the connection between the spar fitting and link would cause uncoupling of the portion of the second support beam from the second rear spar fitting (Because the link between the support beam and the spar fitting would no longer be connected by the fuse pin), and wherein each of the second plurality of fasteners is configured to fail after the shearing of the second fuse pin to release the second support beam and the carrier beam from the second rear spar fitting (It is inherent that the first plurality of fasteners would fail after the fuse pin shears because fuse pins are designed to be the first point of failure in the system, and failure of the fasteners would release the support beam from the spar fitting because the two fasteners that held them together had both failed).
Allowable Subject Matter
Claims 8, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is allowable because none of the prior art of record teaches or suggests a flap deployment structure that features each of the second plurality of fasteners is configured to fail prior to the first plurality of fasteners.
The prior arts of record that teaches both the first and second plurality of fasteners are Biondini (DE #102017117314 A1), and Grieco et al. (PGPub #2013/0099061) which do feature both plurality of fasteners, but they do not make any explicit mention of the second plurality of fasteners failing prior to the first plurality of fasteners.  Unlike the fuse pins which are designed to be the first point of failure, there is no inherent feature of the second plurality of fasteners that would cause them to fail before the first plurality.  It would require hindsight reconstruction to say that the second plurality would fail before the first.
Claims 12-15 are allowed due to their respective dependencies on claim 8.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647